Motion Granted; Order filed January 17, 2013.




                                   In The

                   Fourteenth Court of Appeals
                                ____________

                            NO. 14-12-00940-CV
                            NO. 14-12-01077-CV
                            NO. 14-12-01139-CV
                                ____________

       WCW INTERNATIONAL, INC. and CHRIS WILMOT,
                  Appellants/Cross-Appellees
                              V.
JERRY W. BROUSSARD, RONNIE D. LABORDE, DAVID M. KERNION,
    DAVID O. STRICKLAND, CRAIG M. BOREL, KEVIN J. ROUSSEL,
           GEORGE A. LOWERY AND CARLOS O. GIRON,
                  Appellees/Cross-Appellants


                  On Appeal from the 152nd District Court
                           Harris County, Texas
                     Trial Court Cause No. 2009-12773


                                 ORDER

     The parties filed a joint motion to consolidate these appeals and to set a
briefing schedule. We GRANT the motion and issue the following order. The
appeals docketed under our appellate case number 14-12-00940-CV, 14-12-01077-
CV, and 14-12-01139-CV are ordered CONSOLIDATED. All documents should
be filed in case number 14-12-00940-CV, and they will be deemed filed in the
consolidated cases. In addition, the appellate deadlines in case number 14-12-
0940-CV will apply to the consolidated cases. The briefing deadlines shall be set
as follows:

      1. WCW International and Chris Wilmot shall file their appellants brief of
up to 15,000 words 30 days after the record is filed, subject to any extension of
time that may be granted;

      2. Jerry W. Broussard, Ronnie D. LaBorde, David M. Kernion, David O.
Strickland, Craig M. Borel, Kevin J. Roussel, George A. Lowery and Carlos O.
Giron shall filed their combined brief of appellees/cross-appellants of up to 15,000
words 30 days thereafter, subject to any extension of time that may be granted;

      3. WCW International and Chris Wilmot shall file their combined reply-
cross-appellees’ brief of up to 15,000 words, subject to the aggregate 27,000 word
limit, 30 days thereafter, subject to any extension of time that may be granted;

      4. Jerry W. Broussard, Ronnie D. LaBorde, David M. Kernion, David O.
Strickland, Craig M. Borel, Kevin J. Roussel, George A. Lowery and Carlos O.
Giron shall file any cross-appellants’ reply brief of up to 7,500 words 20 days
thereafter, subject to any extension of time that may be granted.

                                   PER CURIAM




                                          2